Case 3:18-cv-00211-HLA-MCR Document 37 Filed 03/19/19 Page 1 of 2 PageID 151




                              UNITED STATES DISTRICT COURT
                                        FOR THE
                               MIDDLE DISTRICT OF FLORIDA

   TERRI LIKE,                                        )
                                                      )
                            Plaintiff,                )
                                                      )
             v.                                       ) Case No.: 3:18-cv-00211-HLA-MCR
                                                      )
   CAPITAL ONE BANK (U.S.A.),                         )
   N.A. and CAPITAL ONE AUTO                          )
   FINANCE, a division of CAPITAL                     )
   ONE, N.A.,                                         )
                      Defendant.

                                    STIPULATION TO DISMISS

   TO THE CLERK:

             Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the

   dismissal with prejudice and with each party to bear its own costs and fees.


   /s/ Megan Perkins Stephens                       /s/ Amy Lynn Bennecoff Ginsburg
    Megan Perkins Stephens, Esq.                       Amy Lynn Bennecoff Ginsburg, Esq.
    Burr & Forman, LLP                                 Kimmel & Silverman, P.C.
    420 N 20th St., Ste 3400                           30 East Butler Pike
    Birmingham, AL 35203                               Ambler, PA 19002
    Phone: 205/251-3000                                Phone: 215/540-8888
    Fax: 205/714-6893                                  Fax: 215/540-8817
    Email: mstephen@burr.com                           Email: teamkimmel@creditlaw.com
    Attorney for the Defendants                        Attorney for Plaintiff

   Date: March 19, 2019                               Date: March 19, 2019



                                                    BY THE COURT:



                                                    _________________________




   33107646 v1
Case 3:18-cv-00211-HLA-MCR Document 37 Filed 03/19/19 Page 2 of 2 PageID 152




                                       Certificate of Service

             I hereby certify that I have served a copy of the foregoing document by Notice of
   Electronic Filing on this 19th day of March, 2019:


   Megan Perkins Stephens, Esq.
   Burr & Forman, LLP
   420 N 20th St Ste 3400
   Birmingham, AL 35203
   Phone: 205/251-3000
   Fax: 205/458-5100
   Email: mstephen@burr.com
   Attorney for the Defendant

                                                  /s/ Amy Lynn Bennecoff Ginsburg
                                                  Amy Lynn Bennecoff Ginsburg, Esq.
                                                  Kimmel & Silverman, P.C.
                                                  30 East Butler Pike
                                                  Ambler, PA 19002
                                                  Phone: 215/540-8888
                                                  Fax: 215/540-8817
                                                  Email: teamkimmel@creditlaw.com
                                                  Attorney for Plaintiff




   33107646 v1
